Registration No. 333- As filed with the Securities and Exchange Commission on March 14, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Partner Communications Company Ltd. (Exact name of registrant as specified in its charter) Israel (State or other jurisdiction of incorporation or organization) Not Applicable (IRS. Employer Identification No.) 8 Amal St. Afeq Industrial Park Rosh Ha’ayin 48103, Israel (Address of principal executive offices) (Zip Code) Amended and Restated 2004 Equity Incentive Plan (Full title of the plan) Puglisi and Associates 850 Library Avenue Suite 204 Newark, Delaware 19711 (Name and address of agent for service) Copies to: Perry Wildes, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center Tel Aviv 67021, Israel +972-3-607-4444 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o (Do not check if a smaller reporting company)
